Taylor, C.
According to the complaint, one Kubach, in September, 1908, by a fraudulent trick, induced plaintiff to write his name upon four pieces of paper which now appear as promissory notes. Tbe complaint is drawn to bring the case within the provisions of section 2747, R. L. 1905, and sets forth facts which, if true, show that by virtue of that section of the code plaintiff has a complete defense against the notes, even in the hands of a bona fide purchaser. It. is not claimed that defendant, the present owner of the notes, at the time he obtained them, had any knowledge of the fraud by which they were originally procured. It further appears from the complaint that tbe notes were signed at Luverne, Minnesota, and by their terms are payable at that place; that both plaintiff and defendant have been residents of Minnesota for many years and reside at Luverne; that plaintiff made a visit to Germany in the latter part of tbe year 1911 and, on returning from such visit in February, 1912, he landed in tbe state of New Jersey; that, immediately after he had landed, defendant commenced a suit against him in that state to recover the amount of these notes; that plaintiff answered in the New Jersey action and it is liable to be brought on for trial at any *26time; that any judgment that may be rendered against plaintiff in New Jersey cannot be collected there, for the reason that he has never had any property in that state; and that nearly all his property is in Bock county, Minnesota. The complaint also asserts that the witnesses necessary to establish plaintiff’s defense reside in Bock county, Minnesota, but no witnesses are named, and no facts are stated to which they will' testify. The complaint further asserts that the action is brought in New Jersey to deprive plaintiff of the benefit of section 2747, R. L. 1905, and to prevent him from making his defense, but no facts appear, other than the distance between Minnesota and New Jersey, from which such an inference may be drawn. The judgment asked is that the notes be surrendered^ for cancelation, and that defendant be enjoined from further prosecuting any action upon them in the courts of New Jersey or elsewhere.
Upon the complaint, without any other affidavits or evidence upon either side, the trial court granted a temporary injunction restraining defendant from further prosecuting the New Jersey action until the termination of this action. From the order granting this injunction, defendant appeals.
That the courts of a state may, in a proper case, enjoin one citizen ef the state from prosecuting a suit against another citizen of the state in the courts of a sister state is well settled, and is supported by numerous authorities. Hawkins v. Ireland, 64 Minn. 339, 67 N. W. 73, 58 Am. St. 534; Cole v. Cunningham, 133 U. S. 107, 33 L. ed. 538; 16 Am. & Eng. Enc. (2d ed.) 421; Rader v. Stubblefield, 10 Ann. Cas. 20, and note at page 27.
“The question is, under what circumstances will a court of equity restrain a party from invoking the aid of the courts and processes of another state ? It certainly will not do that, simply to compel him to carry on his litigation at home. It will not act upon the basis of any distrust of the courts of a sister state.” Brewer J., in Cole v. Young, 24 Kan. 435, 439.
To warrant such an injunction, some sufficient ground for the interposition of a court of equity must be shown. Perhaps the most common ground for such action is that the prosecution of the foreign suit, if permitted, would result in evading some law that applies in the *27•state in which the parties reside. Courts will intervene where a suit is brought in a foreign court to evade exemption laws, or where •a creditor proceeding in the foreign jurisdiction would secure a preference forbidden by the state of his residence, or perhaps where an .action in the state of residence was prior in time, or, as said in Hawkins v. Ireland, supra, [p. 344]: “Whenever the facts of the case make such restraint necessary to enable the court to do justice, and prevent one citizen from obtaining an inequitable advantage ■over other citizens.”
Ordinarily the court that first obtains jurisdiction retains it and •other courts will not interfere. That it may be inconvenient to go to the foreign state to try the suit does not justify such interference. Donnelly v. Morris, 36 N. Y. St. 78, 13 N. Y. Supp. 427. “To justify equitable interposition it must be made to appear that an equitable right will otherwise be denied the party seeking relief.” Royal League v. Kavanagh, 233 Ill. 175; Thorndike v. Thorndike, 142 Ill. 450, 84 N. E. 178; Carson v. Dunham, 149 Mass. 52, 20 N. E. 312, 3 L.R.A. 71, 34 Am. St. 90; Wyeth v. Lang, 54 Mo. App. 147, affirmed by supreme court, 127 Mo. 242, 29 S. W. 1010, 27 L.R.A. 651, 48 Am. St. 626; Boyd v. Hawkins, 17 N. C. 329. See also Bank v. Rutland, 28 Vt. 470; Spreckles v. Hawaiian, 117 Cal. 377, 49 Pac. 353; Burgess v. Smith, 2 Barb. Ch. 276; Home v. Howell, 24 N. J. Eq. 238.
In the present case the New Jersey suit is prior in time and plaintiff shows no equitable ground upon which the courts of Minnesota can intervene to stop the progress of that suit.' The only basis for his application is that the notes are Minnesota contracts; that both parties and the plaintiff’s witnesses, if he have any, reside in Minne•sota; and that plaintiff has no property in New Jersey. There is nothing to show that the laws of New Jersey differ in any respect ■from those of Minnesota, or that he will not receive, in that state, the full benefit of the Minnesota statute upon which he relies. As •said in Edgell v. Clarke, 19 App. Div. 199, 200, 45 N. Y. Supp. 979: -“Unless we are prepared to say that, in all cases where two residents of this state have a dispute, we will compel them to litigate questions Rt issue between them in the courts of this state alone, and prevent *28them by injunction from appealing to the courts of any other jurisdiction, we should not be authorized to interfere in this action.”
Had suit been brought in Minnesota in advance of the New Jersey suit, it might perhaps furnish a basis for an injunction. But the New Jersey suit was brought before the present action and, so far as the record shows, is the only suit ever brought anywhere to enforce these notes or any of them.
Plaintiff had been abroad and it is not shown that defendant knew he was returning to Minnesota. Plaintiff does not show that he has any witnesses in Minnesota who can testify to anything material at the trial. There is no showing that New Jersey is not the most convenient place of trial for defendant and his witnesses, if he have any, nor that other legitimate' reasons do not exist for bringing the suit in that state. If the suit had been commenced in a -remote county of the state of Minnesota instead of in New Jersey, a motion for a change of venue based on the ground of convenience of witnesses would hardly be granted upon the showing here presented.
We are not to be understood as holding that an injunction may not issue where the facts presented show that a trial of the suit in the foreign court will impose an unreasonable burden upon the defendant, and that it is brought in a distant state for the purpose of compelling the defendant to forego his defense or incur unreasonable and unnecessary expense, and not for any legitimate reason. But the burden is upon one who seeks an injunction to present facts which justify its issuance. No case has been cited by counsel in which an injunction has been issued upon such a state of facts as is here presented, and after a somewhat extended search we have been unáble to find any such case.
Order reversed.
Philip E. Brown, J., took no part.